Citation Nr: 1338561	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  94-27 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 80 percent for nephropathy, formerly rated as nephritis with hypertension and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1956 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for nephritis with hypertension and CAD, and assigned a 60 percent evaluation effective from September 28, 2005, the date of receipt of the claim.

In a May 2012 remand, the Board reviewed the relevant procedural history and explained that the sole issue on appeal is entitlement to an initial evaluation in excess of 80 percent for nephropathy.


FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an initial evaluation in excess of 80 percent for nephropathy.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the appeal for an initial evaluation in excess of 80 percent for nephropathy.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In May 2013, the Veteran submitted a written statement that he wished "to withdraw any further actions on my case # 29 571 -048 (sic) (emphasis in original)."  A November 2013 letter from the Veteran's representative confirms that the Veteran is satisfied with the current rating for nephropathy and "does not wish to continue his appeal."  The representative asked that the Veteran's appeal be withdrawn.  

The Board finds that the Veteran's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to this claim, there are no remaining allegations of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review this appeal.  


ORDER

The appeal of the claim for an initial evaluation in excess of 80 percent for nephropathy is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


